Citation Nr: 1746588	
Decision Date: 10/19/17    Archive Date: 10/31/17

DOCKET NO.  12-01 285	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an initial rating greater than 20 percent for degenerative joint disease, left shoulder, status post labrum tear and impingement syndrome.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. J. Houbeck, Counsel


INTRODUCTION

The Veteran had active service from January 1992 to January 1996, with additional service in the Army National Guard of Pennsylvania.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania, which granted entitlement to service connection for degenerative joint disease of the left shoulder, status post labrum tear and impingement syndrome, and assigned a 10 percent disability rating, effective from July 31, 2006.

In an October 2009 rating decision, the RO increased the left shoulder rating to 20 percent, effective from July 31, 2006.  As the foregoing did not represent the maximum benefits available, the claim still is on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993). 

The Veteran had a hearing before the undersigned Veterans Law Judge (VLJ) at the Philadelphia RO in July 2017.  A transcript of the hearing is of record.  At the hearing, the VLJ announced that the record would be held open for 60 days to afford the Veteran the opportunity to submit private chiropractic treatment records.  

This appeal was processed using the Veteran's Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  Accordingly, any future consideration of the case should take into consideration the existence of these electronic records.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.



REMAND

The Veteran contends that his current 20 percent disability rating for the left shoulder does not accurately reflect the severity of his condition.  The United States Court of Appeals for Veterans Claims (Court) held in Correia v. McDonald, 28 Vet. App. 158 (2016) that to be adequate a VA examination of the joints must, wherever possible, include the results of range of motion testing on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint in compliance with 38 C.F.R. § 4.59.  The most recent VA examination report was in February 2016 and the report failed to include any discussion or delineation of passive versus active range of motion or weight bearing and non-weight bearing testing.  

During his subsequent July 2017 Board hearing the Veteran discussed his range of motion limitations.  The Veteran described having effectively full range of motion on active non-weight bearing motion.  In addition, he had approximately 150 degrees of motion on active motion holding the light weight of a full metal lunchbox.  That said, the Veteran discussed how his most significant problem involved opening and closing a heavy car door while seated in the driver's seat.  The Veteran had to reach over and use his right arm for these activities.  The sole basis for obtaining an increased rating for the left shoulder disability based on the Veteran's symptoms would be under Diagnostic Code 5201 based on limitation of arm motion to 25 degrees from the side.  The Board is uncertain whether the foregoing description of symptoms would constitute limitation of arm motion to 25 degrees, as it is unclear at what point in the range of motion the Veteran has problems such that he is unable to perform the above activity.

As such, the Board concludes that another attempt to afford the Veteran a VA examination for the left shoulder is warranted.  Accordingly, the case is REMANDED for the following action:


1.  Schedule the Veteran for a VA examination to determine the current nature and severity of his service-connected left shoulder disability.  The electronic claims file should be made available to and reviewed by the examiner. 

Full range of motion testing must be performed where possible.  The joint(s) involved should be tested in both active and passive motion, in weight-bearing and non weight-bearing.  Full testing of both the right and left shoulders should be conducted.  If the examiner is unable to conduct the testing, he or she should clearly explain the basis for this decision.

2.  After the above is complete, readjudicate the Veteran's claim.  If a complete grant of benefits is not awarded, issue a supplemental statement of the case (SSOC).

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

